1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     BRICK S HOUSTON,                                   Case No. 2:20-cv-01453-JAD-DJA
4                                            Plaintiff                    ORDER
5            v.
6     OFFENDER MANAGEMENT DIVISION, et
      al.,
7
                                         Defendants
8
9
10   I.     DISCUSSION

11          According to the Nevada Department of Corrections (“NDOC”) inmate database,

12   Plaintiff is no longer at the address listed with the Court. The Court notes that pursuant

13   to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the

14   court written notification of any change of mailing address, email address, telephone

15   number, or facsimile number. The notification must include proof of service on each

16   opposing party or the party’s attorney. Failure to comply with this rule may result in the

17   dismissal of the action, entry of default judgment, or other sanctions as deemed

18   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days

19   from the date of entry of this order to file his updated address with this Court. If Plaintiff

20   does not update the Court with his current address within thirty (30) days from the date

21   of entry of this order, this case will be subject to dismissal without prejudice.

22   II.    CONCLUSION

23          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

24   address with the Court within thirty (30) days from the date of this order.

25          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

26   this case will be subject to dismissal without prejudice.

27          DATED this 4th day of May 2021.

28                                              UNITED STATES MAGISTRATE JUDGE
